Title: From George Washington to Henry Laurens, 23 September 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Quarters near Fredericksburg Septr 23: 1778
          
          Since I had the honor of addressing you on the 12th Instant, I have received your several Favors of the 10th—12th & 16th with the Resolutions, to which they allude.
          I transmitted the British Commissioners the Resolve of the 4th Instant, respecting the Convention Troops, the morning after it came to hand; and also wrote to Sr Henry Clinton upon the subject of passports. I have not received his Answer.
          With respect to the Magazines, I have directed the Commissary to form them on the Inland communication from hence to Boston, at proper Intervals. The 20,000 Barrels of flour that Congress have ordered to be purchased, will be a valuable addition, if they can be transported by Water; but it seems to me there will be great risque of it’s being lost, if it is sent by Sea, while the Enemy have a superior fleet on our Coast.
          As the Campaign is not closed yet, all our Cavalry are of use. They lie in the Neighbourhood of the Enemy’s posts for the purpose of restraining their parties, and for obtaining and giving intelligence of their movements; and they are subsisted upon the forage, which would otherwise be exposed to them. I am sensible that these Corps are attended with great expence, and the moment I think the service will admit of it, they or a part of them shall be quartered in different places distant from the Army, where they may be provided for on better terms. The price of forage and the difficulty of getting it, are really Objects of great magnitude—and such as should undergo some regulation, if there is any that can be adopted. I received Letters a few days ago from the Commissary and Quarter Master upon this subject, Copies of which and of my Letter in consequence to the several States from Massachusets bay to Pensilvania inclusive, I take the liberty to inclose.
          The Resolution prohibiting Officers, except such as are specially authorised, to keep Horses in the Army or within Forty miles of it, has been published in orders; and I will take every step in my power to give it effect.
          I have considered the practicability of reducing the Teams employed in the Army and find, however desireable the Object may be, that it cannot be done. We have not at this time, more than are absolutely and indispensibly necessary—nor so many as would be requisite in 
            
            
            
            case of a rapid movement. Neither does it appear to me, that there can be a substitution of Ox for Horse teams, at least, to any great extent, nor that any material advantages would arise from such a measure. There might perhaps be a small saving in the article of provender, but this I fear would be greatly overbalanced in the loss of Cattle, that would otherwise be appropriated to the use of the Commissary’s department. After a full investigation of the subject, I believe we shall be obliged to adhere to the kind of teams we now employ, and that the only relief we shall have in point of expence, will arise from sending a part of the Horses to places where they may be more easily foraged, when we have fixed our Camp and Quarters for the Winter.
          I beg leave to mention to Congress, that there is a necessity for some mode’s being established, by which claims on the Old Quartermastership, that remain unsatisfied, may be discharged. There are many of this nature and these, however well authenticated they may be, the Gentlemen now in Office do not conceive themselves at liberty to adjust, without obtaining some special direction for the purpose. I am every day applied to for payment of such accounts, and in many instances have been obliged, as well for the sake of justice to Individuals as for the public good, to order them to be taken up. It appears to me, that Congress cannot be too early in their Resolution upon this occasion, and that either the present department should be authorised to settle and pay such claims, or that some persons should be appointed and supplied with money for the purpose.
          The Army marched from White plains on the 16th Inst. and is now encamped in different places. Three Brigades, composing the Virginia Troops, part of the right wing, under the command of Genl Putnam, are at Robinson’s near West point—and two Brigades more, composing the remainder, are with Baron du Kalb at Fish Kill plains, about 10 miles from the Town on the road leading to Sharon—The second line with Lord Stirling is in the vicinity of Fredericksburg; and the whole of the left wing at Danbury, under the command of General Gates. These several posts appear to be the best we can occupy in the present doubtful state of things, as they have relation to the support of West point, in case of an attack in that Quarter, and are also on the communication to the Eastward, if the Enemy point their operations that way. Besides these dispositions, Genl Scot with a Light corps remains below, in the Country about King’s street.
          The Letter from Sr Henry Clinton which I have the honor of transmitting, was sent to me to day by Colo. Baylor, who is posted at Hackinsack. He says he received One for me by the same flag and from his note, he supposed he had charged the Horseman with it, who just arrived at Head Quarters. Through accident he forwarded yours to 
            
            
            
            me, and I think it probable that you will be troubled with mine. If this should be the case, you will be so obliging as to return it to me, by the first conveyance. I was also informed by Colo. Baylor, that a considerable body of the Enemy landed at Powles Hook, in the Evening of the 22d and encamped that night in the Wood, between four and five miles from the Town of Bergen. He had not learnt their object, but it is likely they are after forage. I have the Honor to be with the greatest respect & esteem sir Your Most Obedt servant
          
            Go: Washington
          
        